El Juez Asociado Sii. MacLeary,
emitió la siguiente opinión:
El prisionero íué declarado culpable de acuerdo.con el artículo 522 del Código Penal, en la Corté Municipal de Ponce, de daños maliciosos, y castigado á multa de ochocientos dollars. La Corte pudo haberle castigado á multa de mil dollars, ó á prisión que no excediera de dos años en la cárcel, ó á ambas penas, pero la Corte estimó procedente condenarlo al pago de una multa so-lamente. El Tribunal tenía derecho para proceder así, y la sentencia dictada por el mismo está dentro de sus facultades jurisdiccionales, y es válida; pero en mi opi-nión, el tribunal incurrió en error al ordenar que el pri-sionero pagara la multa en cárcel á razón de un dollar por cada día ó sea ochocientos días.
El Tribunal Supremo ha resuelto en el caso de Guadalupe Andino Ex parte, en que se dictó la sentencia antes de ayer, que cuando la Corte Municipal condena á multa, el prisionero tiene derecho de pagar la multa en cárcel, de acuerdo con las disposiciones del artículo 51 del Código de Enjuiciamiento Criminal, esto es, á ra-zón de cincuenta centavos por cada día. Pero la Corte está limitada, al fijar la prisión que se haya de sufrir á falta de pago de la multa, á noventa días de cárcel, y por consiguiente la corte incurrió en error al fijar en ochocientos días el término de prisión que había de sufrirse por falta de pago de la multa. En mi opinión .es perfectamente legal y válida aquella parte de la sen-tencia que comprende el término de noventa días; pero es nula en cuanto que exceda de noventa días. Aho-ra bien, si el acusado hubiera preferido pagar los ocho-cientos dollars más bien que ir á la cárcel, tendría per-fecto derecho para ello ; pero como no filé sentenciado á prisión alguna, sino al pago- de una multa solamente, *4983r ha cumplido ya noventa días de cárcel por la falta de pago de esa multa, y siendo ese el término que como lí-mite fija el artículo 54 del Código de Enjuiciamiento Criminal dehe ser excarcelado, y en su virtud se preparará una orden ordenando la excarcelación del prisionero. El Secretario preparará una orden disponiendo la ex-carcelación del prisionero, que será firmada por mí más tarde. El prisionero queda excarcelado. El prisionero queda relevado de. toda custodia y puede marchar li-bremente.